Title: From George Washington to William Price, 2 December 1799
From: Washington, George
To: Price, William

 

Sir,
Mount Vernon 2d Decr 1799

I have been duly favoured with your letter of the 25th Ulto, enclosing a copy of the Survey made for William Shepherd, for four & three quarter acres, and the form of a Caveate against the issuing a Patent therefor.
I cannot from the survey, discover with precision where this land lays, and therefore shall give no further opposition to the Grant of it. If it be, where I suspect, it is within the bounds of a Patent under which I hold, of more than sixty years standing—of course, cannot effect it.
I am sorry that I have given you so much trouble in this business, at the sametime that I feel obliged by the prompt and ready advice you have been so kind as to give me for the prosecution of it. From what I had heard of Shepherd’s Survey, I conceived differently of its object. I am Sir—Your Obedt Hble Servt

Go: Washington

